Title: To James Madison from David Montague Erskine, 2 November 1806
From: Erskine, David Montague
To: Madison, James



Sir
Union Tavern Washington Novbr. 2. 1806.

I have the Honor to inform you of my arrival in this City last night, having been appointed by His Britannic Majesty to succeed Mr. Merry as Envoy Extraordinary & Minister Plenipotentiary to the United States.
I take the liberty to request to be informed at what time I may have the Honor to present to you the Copy of my Credentials, & to have an audience of the President.  With the highest respect, I am Sir Your most Obedt. humble. Servt.

D M Erskine

